POLEN, Judge.
This is a non-final appeal from the trial court’s order denying appellant’s motion to dismiss for lack of jurisdiction. The order is reversed and the case remanded to the trial court with instructions to conduct a limited evidentiary hearing pursuant to Venetian Salami Co. v. Parthenais, 554 So.2d 499 (Fla.1989), in order to determine whether the appellant had minimum contacts with Florida such that he should reasonably anticipate being haled into a Florida court.
STONE and GARRETT, JJ., concur.